Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 7, and 18 are objected to because of the following informalities:  Claim 3 recites “at least second low-power working coil.” Claims 7 and 18 recite “any one of first and second lateral sides. ”  Claim 3, 17, and 18 should be adjusted to reflect proper grammar. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 recite “at least one first low-power working coil and the at least one filter circuit are disposed at any one of edges of the lower end of the case.” However, it is unclear whether the “at least on first low-power working coil” is also at the “lower end of the case” along with the “at least one filter circuit” since as in previous claims, the working coils are provided on the “base plate disposed on at a middle of the case.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US20160150597) in view of Hirade (JP2010140657) with citations made to attached machine translations.
Regarding claim 1, Yun teaches an electric range, comprising: a case ([0082] a main body 10); a cover plate coupled to an upper end of the case, and configured to receive an object to be heated on an upper surface thereof ([0082]  cooking plate 11); a plurality of working coils disposed below the cover plate, and configured to heat the object to be heated ([0085] plurality of heating coils L1, L2, L3, and L4, below cooking plate 11); at least one base plate disposed at a middle of the case, and provided with the plurality of working coils at an upper portion thereof ([0250] an upper frame 12, Fig. 25A shown supporting coils L1, L2, L3, and L4); a plurality of drive circuits disposed at a lower end of the case, and configured to drive each of the plurality of working coils ([0236] the main substrate MP, the coil driving unit 300 is installed; [0135] coil driving circuits 311-316 of coil driving unit 300); and wherein the plurality of working coils includes a high-power working coil and at least one first low-power working coil ([0233]  a high power burner HB and a low power burner LB are provided),  but is silent on at least one filter circuit disposed at the lower end of the case, and configured to reduce noise generated by the plurality of working coils, and wherein the at least one filter circuit is disposed below the at least one first low-power working coil.
However, Hirade teaches at least one filter circuit disposed at the lower end of the case, and configured to reduce noise generated by the plurality of working coils ([0018] the noise filter unit 7 Fig. 2 shown at the lower end of housing), and wherein the at least one filter circuit is disposed below the at least one first low-power working coil ([0018] the noise filter unit 7 is configured by the noise filter circuit 80 , Fig. 2 shown below heating coils 22 and 23). 
Yun and Hirade are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Yun to incorporate the teachings of Hirade to have a filter circuit at the end of the case below a low power working coil in order to connect the noise filter circuit with the housing made of metal to connect a terminal on the ground potential side of the ground capacitor and a case with a short distance and to reduce an impedance between them, enhancing noise suppression effect of the noise filter (Hirade [0007]).
Regarding claim 13, Yun teaches an electric range, comprising: a case ([0082] a main body 10); a cover plate coupled to an upper end of the case, and configured to receive an object to be heated on an upper surface thereof ([0082]  cooking plate 11); a plurality of working coils disposed below the cover plate, and configured to heat the object to be heated ([0085] plurality of heating coils L1, L2, L3, and L4, below cooking plate 11); at least one base plate disposed at a middle of the case, and provided with the plurality of working coils at an upper portion thereof ([0250] an upper frame 12, Fig. 25A shown supporting coils L1, L2, L3, and L4); a plurality of drive circuits disposed at a lower end of the case, and configured to drive each of the plurality of working coils ([0236] the main substrate MP, the coil driving unit 300 is installed; [0135] coil driving circuits 311-316 of coil driving unit 300); and wherein the plurality of working coils includes a high-power working coil at a central portion of the at least one base plate ([0138]  high power burner HB may include a first heating coil L1 , Fig. 25A shown in a central portion of the upper frame 12) and low-power working coils at first and second lateral sides of the high-power working coil (Fig. 25A two heating coils L3 and L4 shown to be on the later side of HB),  but is silent on at least one filter circuit disposed at the lower end of the case, and configured to reduce noise generated by the plurality of working coils, and wherein the at least one filter circuit is disposed below the at least one first low-power working coil.
However, Hirade teaches at least one filter circuit disposed at the lower end of the case, and configured to reduce noise generated by the plurality of working coils ([0018] the noise filter unit 7 Fig. 2 shown at the lower end of housing), and wherein the at least one filter circuit is disposed below the at least one first low-power working coil ([0018] the noise filter unit 7 is configured by the noise filter circuit 80 , Fig. 2 shown below heating coils 22 and 23).
It would have been obvious to have modified Yun to incorporate the teachings of Hirade to have a filter circuit at the end of the case below a low power working coil in order to connect the noise filter circuit with the housing made of metal to connect a terminal on the ground potential side of the ground capacitor and a case with a short distance and to reduce an impedance between them, enhancing noise suppression effect of the noise filter (Hirade [0007]).
Regarding claims 2 and 14, Yun and Hirade teach the electric range of claims 1 and 13, and Yun teaches wherein at least one drive circuit of the plurality of drive circuits is disposed below the high-power working coil ([0233] high power burner HB, [0236] the main substrate MP having driving circuits 311-316 Fig. 25A MP on lower frame 13 shown below LB on upper frame 12).
Regarding claim 3, Yun and Hirade teach the electric range of claim 2, and Yun teaches wherein the plurality of working coils further includes at least second low-power working coil ([0138] a second low power burner LB2 having a fourth heating coil L4), and wherein at least one remaining drive circuit of the plurality of drive circuits is disposed below the at least second low-power working coil ([0138] second low power burner LB2 [0236] the main substrate MP having driving circuits 311-316 Fig. 25A MP on lower frame 13 shown below LB2on upper frame 12).
Regarding claims 4 and 15, Yun and Hirade teach the electric range of claims 1 and 13, but Yun is silent on a power feeder disposed adjacent to the at least one filter circuit at the lower end of the case, and supplied with power from an external power source; and an electric wire configured to electrically connect the power feeder and the at least one filter circuit.
However, Hirade teaches a power feeder disposed adjacent to the at least one filter circuit at the lower end of the case, and supplied with power from an external power source ([0033] commercial AC power source 81, Fig. 2 shown adjacent to noise filter circuit 7); and an electric wire configured to electrically connect the power feeder and the at least one filter circuit ([0033] commercial AC power source 81 connected to power cord 67 connected to noise filter 80).
It would have been obvious to have modified Yun to incorporate the teachings of Hirade to have a power feeder adjacent to the filter circuit with a wire connecting the two in order to supply power to the electric circuitry (Hirade [0017]).
Regarding claims 5 and 16, Yun and Hirade teach the electric range of claim 4 and 14, but Yun is silent on wherein the at least one first low-power working coil and the at least one filter circuit are disposed at any one of edges of the lower end of the case, and wherein the electric wire is disposed between the any one of the edges of the lower end of the case and the at least one filter circuit.
However, Hirade teaches wherein the at least one first low-power working coil and the at least one filter circuit are disposed at any one of edges of the lower end of the case ([0018] the noise filter unit 7 Fig. 2 shown at the lower end of housing, at bottom edge), and wherein the electric wire is disposed between the any one of the edges of the lower end of the case and the at least one filter circuit ([0033] commercial AC power source 81 connected to power cord 67 connected to noise filter 80 , Fig. 2 disposed between the noise filter unit 7b and the edge of the case).
It would have been obvious to have modified Yun to incorporate the teachings of Hirade to have a filte5r at the lower wend of the case and wire between the filter and an edge of the case in order to connect the noise filter circuit with the housing made of metal to connect a terminal on the ground potential side of the ground capacitor and a case with a short distance and to reduce an impedance between them, enhancing noise suppression effect of the noise filter (Hirade [0007]).
Regarding claim 12, Yun teaches an electric range, comprising: a case ([0082] a main body 10); a plurality of working coils disposed below the cover plate, and configured to heat the object to be heated ([0085] plurality of heating coils L1, L2, L3, and L4, below cooking plate 11); but is silent on at least one filter circuit disposed at any one of edges of a lower end of the case, and configured to reduce noise generated by the plurality of working coils; a power feeder disposed adjacent to the at least one filter circuit at the any one of the edges of the lower end of the case, and supplied with power from an external power source; an electric wire configured to electrically connect the power feeder and the filter circuit, wherein the electric wire is disposed between the any one of the edges of the lower end of the case and the at least one filter circuit.
Hirade teaches at least one filter circuit disposed at the lower end of the case, and configured to reduce noise generated by the plurality of working coils ([0018] the noise filter unit 7 Fig. 2 shown at the lower end of housing), a power feeder disposed adjacent to the at least one filter circuit at the lower end of the case, and supplied with power from an external power source ([0033] commercial AC power source 81, Fig. 2 shown adjacent to noise filter circuit 7); an electric wire configured to electrically connect the power feeder and the at least one filter circuit ([0033] commercial AC power source 81 connected to power cord 67 connected to noise filter 80), wherein the electric wire is disposed between the any one of the edges of the lower end of the case and the at least one filter circuit ([0033] commercial AC power source 81 connected to power cord 67 connected to noise filter 80 , Fig. 2 disposed between the noise filter unit 7b and the edge of the case).
It would have been obvious to have modified Yun to incorporate the teachings of Hirade to have a filter circuit at the end of the case below a low power working coil in order to connect the noise filter circuit with the housing made of metal to connect a terminal on the ground potential side of the ground capacitor and a case with a short distance and to reduce an impedance between them, enhancing noise suppression effect of the noise filter (Hirade [0007]). It would have been obvious to have modified Yun to incorporate the teachings of Hirade to have a power feeder adjacent to the filter circuit with a wire connecting the two in order to supply power to the electric circuitry (Hirade [0017]).

Claims 6-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US20160150597) and Hirade (JP2010140657) as applied to claims 1 and 13 above, and further in view of Gagas (US20080185376).
Regarding claims 6 and 17, Yun and Hirade teach the electric range of claims 1 and 13, and Yun teaches wherein the plurality of working coils includes a first working coil at a central portion of the at least one base plate ([0138]  high power burner HB may include a first heating coil L1 , Fig. 25A shown in a central portion of the upper frame 12),  second and third working coils at a first lateral side of the first working coil (Fig. 25A two heating coils L3 and L4 shown to be on the later side of HB),  and wherein the first working coil corresponds to the high-power working coil ([0138]  high power burner HB may include a first heating coil L1), and the second and third working coils or the fourth and fifth working coils correspond to the at least one low-power working coil ([0136] two heating coils L3 and L4 of the low power burner LB) but is silent on and fourth and fifth working coils at a second lateral side of the first working coil.
However, Gagas teaches and fourth and fifth working coils at a second lateral side of the first working coil ([0059] FIG. 8 which preferably contains five hobs 213; 2 induction hobs shown to the left of a main central hob).
Yun, Hirade, and Gagas are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Yun and Hirade to incorporate the teachings of Gagas to have a fourth and fifth working coil to the side of the main coil in order to be able to cover a large cooking area or large cooking island with the coil configurations (Gagas [0070]).
Regarding claims 7 and 18, Yun, Hirade, and Gagas teach the electric range of claims 6 and 17, and Yun teaches wherein the plurality of drive circuits is disposed below the other of the first and second lateral sides of the at least one base plate and below the central portion of the at least one base plate ([0236] the main substrate MP, the coil driving unit 300 is installed; [0135] coil driving circuits 311-316 of coil driving unit 300; Fig. 25A shown below a central portion of the upper frame 12) but is silent on wherein the at least one filter circuit is disposed below any one of first and second lateral sides of the at least one base plate.
However, Hirade teaches wherein the at least one filter circuit is disposed below any one of first and second lateral sides of the at least one base plate (the noise filter unit 7b Fig. 2 shown at the lower end of housing at the bottom edges, below partition 16 taken to be the base plate).
It would have been obvious to have modified Yun and Gagas to incorporate the teachings of Hirade to have the filter circuit be below one of the lateral sides of the base plate in order to connect the noise filter circuit with the housing made of metal to connect a terminal on the ground potential side of the ground capacitor and a case with a short distance and to reduce an impedance between them, enhancing noise suppression effect of the noise filter (Hirade [0007]).
Regarding claims 8 and 19, Yun, Hirade, and Gagas teach the electric range of claims 7 and 18, but Yun is silent on wherein the at least one filter circuit includes a first filter circuit configured to reduce noise generated by the first working coil, a second filter circuit configured to reduce noise generated by the second and third working coils and a third filter circuit configured to reduce noise generated by the fourth and fifth working coils,
Hirade teaches wherein the at least one filter circuit includes a first filter circuit configured to reduce noise generated by the first working coil ([0018] the noise filter unit 7 Fig. 2 shown at the lower end of housing, Fig. 2 shown at the lower end of housing at the bottom edges).
It would have been obvious to have modified Yun to incorporate the teachings of Hirade to have a first filter circuit in order to enhance the noise suppression effect of the noise filter (Hirade [0007]).
Gagas teaches a second filter circuit configured to reduce noise generated by the second and third working coils and a third filter circuit configured to reduce noise generated by the fourth and fifth working coils ([0060] two induction generator electronic assemblies 216, each of which comprises  a filter board 217).
It would have been obvious to have modified Yun and Hirade to incorporate the teachings of Gagas to have a second and third filter circuit in order to operate multiple induction hobs (Gagas [0060]).
Yun, Hirade, and Gagas discloses the claimed invention except for wherein the first, second, and third filter circuits are disposed in a single column at any one of the first and second lateral sides. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the filter circuits be arranged in a column since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, Yun, Hirade, and Gagas teach the electric range of claim 8, but Yun and Hirade are silent on wherein the first filter circuit is disposed at a middle of the column, based on the at least one filter circuit disposed on the second lateral side of the base plate, 
Gagas teaches wherein the first filter circuit, based on the at least one filter circuit disposed on the second lateral side of the base plate ([0063] FIG. 10 induction generator electronic assembly 316 that comprises a filter board 317.; shown to be in the center of the board), the second filter circuit is disposed at a top of the column, and the third filter circuit is disposed at a bottom of the column, ([0060] two induction generator electronic assemblies 216, each of which comprises a filter board 217), and based on the at least one filter circuit disposed on the first lateral side of the base plate, the second filter circuit is disposed at the bottom of the column and the third filter circuit is disposed at the top of the column ([0060] two induction generator electronic assemblies 216, each of which comprises  a filter board 217; Fig 8. elements 217 shown to be in a column).
It would have been obvious to have modified Yun and Hirade to incorporate the teachings of Gagas to have the first, second, and third filters arranged in a row in order to operate multiple induction hobs (Gagas [0060]).
Yun, Hirade and Gagas discloses the claimed invention except for having the first filter circuit is disposed at a middle of the column. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first filter circuit is disposed at a middle of the column, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US20160150597), Hirade (JP2010140657), and Gagas (US20080185376) as applied to claim 8 above, and further in view of Li (WO2016082662) with citations made to attached machine translations.
Regarding claim 10, Yun, Hirade, and Gagas teach the electric range of claim 8, but are silent on  wherein the first filter circuit includes first and second filter cores, wherein the second filter circuit includes third and fourth filter cores, and wherein the third filter circuit includes fifth and sixth filter cores.
However, Li teaches wherein the first filter circuit includes first and second filter cores (Pg. 4 lines 139-150, FIG. 2, the magnetic core 501 may include a ring magnet 507, magnetic columns 505 and 506, magnetic columns taken to be the first and second core).
Yun, Hirade, Gagas, and Li are considered to be analogous to the claimed invention because they are in the same field of filtering devices. It would have been obvious to have modified Yun, Hirade, and Gagas to incorporate the teachings of Li to have the filter circuit have two cores in order to provide a filter circuit to suppress interference signals on a reduce area that reduces the production cost (Li Pg. 1 lines 34-37).
Yun, Hirade, Gagas, and Li discloses the claimed invention except for wherein the second filter circuit includes third and fourth filter cores, and wherein the third filter circuit includes fifth and sixth filter cores. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have third, fourth, fifth, and sixth filter cores, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US20160150597) and Hirade (JP2010140657) as applied to claims 1 and 13 above, and further in view of Park (US20170019959).
Regarding claims 11 and 20, Yun and Hirade teach the electric range of claims 1 and 13, and Yun teaches at least one air blowing fan configured to cool an inside of the case, and disposed adjacent to the at least one filter circuit ([0235] a fan may be provided outside of the center portion), but is silent on wherein air generated by the at least one air blowing fan is supplied to the at least one filter circuit.
However, Park teaches wherein air generated by the at least one air blowing fan is supplied to the at least one filter circuit ([0084] a filter 154 adjacent to the blowing fan 156).
Yun, Hirade, and Park are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Yun and Hirade to incorporate the teachings of Park to have a fan cool the filter circuit as to adjust a temperature of the measurement units (Park [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/17/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761